DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This is a non-final rejection in response to the appeal brief filed 02/10/2021. Claims 1-20 are currently pending with claims 6-11 and 20 withdrawn from consideration.

Reopening of Prosecution
In view of the appeal brief filed on 02/10/2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejections are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
                                                                                                                                                                                             

Election/Restrictions
Claims 19 and 20 are directed to an invention (i.e. non-elected subject matter and in the alternative in claim 19) that is independent or distinct from the invention originally claimed for the following reasons: Claim 19 recites “at least one area of a guide for guiding the body, if present, or at least one area of a supporting structure, if present, for resiliently mounting the body in the cavity” and claim 20 recites “the supporting structure” which are non-elected limitations.
Additionally, claims 4 and 5 also contains non-elected subject matter and claim 7 has been amended to contain non-elected subject matter.
Since applicant has received an action on the merits for the originally presented invention (i.e. the elected species), this invention has been constructively elected by original presentation and by the elected invention by applicant for prosecution on the merits.  Accordingly, the limitations of “at least one area of a guide for guiding the body, if present, or at least one area of a supporting structure, if present, for resiliently mounting the body in the cavity” of claim 19, all of claim 20, “a generatively manufactured area of the guide, a generatively manufactured area of the supporting structure” of claim 4, “the generatively manufactured area of the guide, the generatively manufactured area of the supporting structure” of claim 5, and all of claim 7 (i.e. as amended to include non-elected limitations) are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 4-5 recites the limitation "a/the generatively manufactured area of the guide, a/the generatively manufactured area of the supporting structure".  It is unclear the metes and bounds of these limitations as they seem further limit limitations that are mutually exclusive and not present in the claim to which these claims are dependent.
Regarding claim 19, the phrase "if present" renders the claim indefinite because it is unclear whether the limitation(s) following or preceding the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-5, 12, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Document WO2012/065595 to Hartung, with US 9,371,733 as official English translation (Hartung) in view of US Patent Application Publication 2016/0084089 to Blaney et al. (Blaney).
In Reference to Claim 1
Hartung discloses a turbomachine blade system (see abstract) comprising: 
at least one blade (1); 
a cavity (3) of the blade; and 
at least one moving body (2) for reducing the vibrations of the blade and located in the cavity (col 4, ll 2-6). 
Hartung lacks “… at least one area of the body being generatively manufactured together with at least one area of the blade …”
Blaney is also related to a turbomachine blade system (Fig. 2B: 40) with a moving body (Fig, 2B: 62) disposed in a cavity of blade (Fig. 2B: 58), as the claim invention, and teaches at least one area of the body being generatively manufactured together with at least one area of the blade (i.e. additive manufacturing of blade and damper, paragraph [0021]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Hartung wherein at least one area of the body being generatively manufactured together with at least one area of the blade as taught by Blaney, so as to form the blade and body using an art known 
In Reference to Claim 2
Hartung, as modified by Blaney, discloses the turbomachine blade system as recited in claim 1 wherein the body (Hartung: 2) is an impulse body for reducing the vibrations of the blade through multiple impact contacts (Hartung: col 4, ll 2-9 and further where a guide is provided, col 2, ll 18-21).
In Reference to Claim 3
Hartung, as modified by Blaney, discloses the turbomachine blade system as recited in claim 1 wherein the generatively manufactured area of the blade has a contact surface (Hartung: 3.1) for contacting the body (Hartung: 2).
In Reference to Claim 4
Hartung, as modified by Blaney, discloses the turbomachine blade system as recited in claim 1 wherein the generatively manufactured area of the blade, and a generatively manufactured area of the body includes metal (Blaney: i.e. from power metallurgy, paragraph [0030]).
In Reference to Claim 5
Hartung, as modified by Blaney, discloses the turbomachine blade system as recited in claim 4 wherein the generatively manufactured area of the blade, and the generatively manufactured area of the body is manufactured from metal powder (Blaney: paragraph [0030]).
In Reference to Claim 12

In Reference to Claim 15
Hartung, as modified by Blaney, discloses a compressor or turbine stage (Blaney: 14 or 18) of a gas turbine (Blaney: 10, Hartung: abstract) comprising the turbomachine blade (the turbomachine 10 of Blaney as shown in detail as applicable to turbomachine of Hartung not show in detail) system as recited in claim 1.
In Reference to Claim 16
Hartung, as modified by Blaney, discloses a turbomachine (Hartung: abstract) comprising at least one turbomachine blade system (Hartung: Fig. 1) as recited in claim 1.
In Reference to Claim 17
Hartung, as modified by Blaney, discloses a gas turbine (Hartung: abstract) comprising the turbomachine (Hartung: abstract) as recited in claim 16.
In Reference to Claim 18
Hartung, as modified by Blaney, discloses a method for manufacturing a turbomachine blade system as recited in claim 1 wherein the body is generatively manufactured together with the area of the blade (Blaney: paragraph [0021]).
In Reference to Claim 19
Hartung discloses a turbomachine blade system (see abstract) comprising: 
at least one blade (1) having blade radially outwardly of a blade root (portion belo1.1 and below), 
the blade root defining a radially inward cavity (3); 
at least one moving body (2) for reducing the vibrations of the blade (i.e. 60) and located in the cavity (col 4, ll 2-6).
Hartung lacks “… at least one area of the body being generatively manufactured together with at least one area of the blade …”
Blaney is also related to a turbomachine blade system (Fig. 2B: 40) with a moving body (Fig, 2B: 62) disposed in a cavity of blade (Fig. 2B: 58), as the claim invention, and teaches at least one area of the body being generatively manufactured together with at least one area of the blade (i.e. additive manufacturing of blade and damper, paragraph [0021]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Hartung wherein at least one area of the body being generatively manufactured together with at least one area of the blade as taught by Blaney, so as to form the blade and body using an art known fabrication process and to tailor the composition of both the blade and body in complex blade designs (Blaney: paragraph [0030]).

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Document WO2012/065595 to Hartung, with US 9,371,733 as official English translation (Hartung) in view of US Patent Application Publication 2016/0084089 to Blaney et al. (Blaney) as applied to claim 1 above, and further in view of US Patent 8,915,718 to Dolansky et al. (Dolansky).
In Reference to Claim 13

Dolansky is also related to a turbomachine blade system (Fig. 2: 60) with a moving body (Fig, 3: 88) disposed in a cavity of blade (Fig. 3: 78), as the claim invention, and teaches wherein the blade (Fig. 2: 60) is a guide blade (col 4, ll 3-12, Dolansky).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Hartung as modified by Blaney wherein the blade is a guide blade as taught by Dolansky, so as to provide vibration dampening to vanes of the turbomachine (Dolansky: col 4, ll 3-12).
In Reference to Claim 14
Hartung, as modified by Blaney, discloses the turbomachine blade system as recited in claim 1, except, wherein the generatively area of the blade is on a vane.
Dolansky is also related to a turbomachine blade system (Fig. 2: 60) with a moving body (Fig, 3: 88) disposed in a cavity of blade (Fig. 3: 78), as the claim invention, and teaches wherein the generatively area of the blade (such as portion 92, see col 6, ll 47-67 of the airfoil and features of the body, Dolansky) is on a vane (see col 4, ll 3-12, Dolansky).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Hartung as modified by Blaney wherein the generatively area of the blade is on a vane as taught by Dolansky, so as to provide vibration dampening to vanes of the turbomachine (Dolansky: col 4, ll 3-12).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as cited in the Notice of References Cited, are cited to show moving bodies in turbine blades.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LAMBERT whose telephone number is (571)270-3516.  The examiner can normally be reached on Monday - Thursday 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on (571)270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/WAYNE A LAMBERT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745